Bockes, J.:
We need do no more than express our satisfaction with the judgment directed by the learned referee in this case, and for the reasons stated by him in his findings on the questions of law.
He held that the defendant became the owner of the stock subscription sought to be enforced against him in this action, by virtue of his purchase of it, under the sequestration proceedings taken on the Kennedy judgment against the railroad company. In this conclusion we concur. The balance unpaid on the stock subscription was a claim or thing in action, subject to sequestration in that proceeding. It stood like any other claim and right of action held by the company, like a freight bill due the company, or indeed any other legal or equitable claim and demand. The fact that the company was subsequently adjudged insolvent did not change the character of the claim, or deprive the judgment creditor of his right secured by his sequestration proceedings.
¥e also concur in the conclusion of the referee that the title to the stock subscription did not pass under the mortgage sale. It was not such property as was covered by the mortgage lien. This claim did not pertain or belong to the chartered rights, franchises or privileges of the corporation. Those embraced rights, privileges and immunities which could not be exercised without legislative *124authority. The mortgage was not a lien on this stock subscription, and the sale under it did not, in our judgment, carry title thereto. The complaint was, as we think, properly dismissed.
The judgment should be affirmed with costs.
Learned, P. J., and Boardman, J., concurred
Judgment affirmed, with costs.